Citation Nr: 9918849	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for infertility as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim for service connection for infertility as 
secondary to exposure to herbicide agents. 

(The Board observes that the veteran's claim seeking service 
connection for residuals due to Agent Orange exposure was 
originally received in November 1980 and denied in an April 
1981 RO decision.  Since that time, a United States District 
Court voided all benefit denials under 38 C.F.R. § 3.311a, 
the "dioxin" (Agent Orange) regulation, which was promulgated 
under the "Dioxin and Radiation Exposure Compensation 
Standards Act," 38 U.S.C.A. § 1154(a) (West 1991), and 
remanded those cases to VA for revision of the regulation in 
accordance with the ruling of the United States District 
Court.  See Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Final 
regulations were promulgated by VA in February 1994.  
Accordingly, this matter has been considered on a de novo 
basis.)

Upon initial appellate review, the Board determined that 
additional medical evidence was needed in order to adjudicate 
this issue.  Specifically, the Board noted that on his 
substantive appeal, the veteran stated that a "well-known 
and respected doctor" had stated that his infertility could 
have been the result of his exposure to Agent Orange.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA, when on notice that relevant evidence may 
exist which might render the claim plausible, has a 
responsibility under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999) to let the claimant know what evidence is required.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran's 
statement had put the VA on notice that evidence existed 
which might provide a causal connection between his 
infertility and his alleged exposure to herbicides.  
Accordingly, the Board concluded that VA had a duty to notify 
the veteran regarding the procurement and submission of any 
such additional evidence as per 38 U.S.C.A. § 5103(a) (West 
1991) and properly remanded the case in May 1997 for this 
development.  The case was appropriately developed and 
thereafter, in a November 1998 decision, the RO confirmed the 
denial of service connection for infertility secondary to 
exposure to herbicide agents.  The case was then returned to 
the Board in April 1999 and the veteran now continues his 
appeal.


FINDINGS OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for infertility as 
secondary to exposure to herbicide agents.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for infertility as secondary to 
exposure to herbicide agents.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in February 1964, his genitourinary and endocrine 
systems were normal.  On his medical history, he denied 
having had any venereal diseases or genitourinary problems, 
and also denied having worked with radioactive substances.

A January 1965 laboratory report shows that a urinalysis of 
the veteran revealed occult white blood cells and a large 
amount of amorphous sediment, but otherwise no pathological 
findings.  In October 1967, he was treated for a rash in his 
groin area, manifest by a small macular rash over his left 
inguinal and scrotum, which was diagnosed as tinea.  The 
report of a December 1967 urinalysis study shows essentially 
negative findings.

On separation examination in April 1968, the veteran's 
genitourinary and endocrine systems were clinically normal.  
He denied having any significant medical history with regard 
to venereal disease or genitourinary dysfunction, and also 
denied ever having been exposed to radioactive substances.

The report of a July 1971 VA medical examination shows that 
the veteran presented with no complaints of infertility, 
impotence, or other genitourinary problems.  Examination of 
his genitourinary system was negative for any clinical 
abnormalities.

In a statement dated in December 1980, the veteran's private 
physician, Alberto Manetta, M.D., reported that he had tested 
the veteran in October 1980 and concluded from his findings 
that he had a low sperm count.  The diagnosis was 
infertility.

A November 1980 VA medical report shows that the veteran had 
reported that prior to leaving the United States for service 
in Vietnam, he had fathered a child from his first wife, but 
that after returning from Vietnam he had since been unable to 
have any more children.

The report of a February 1981 VA medical examination does not 
present any mention of a fertility problem affecting the 
veteran.  No complaints of such a problem were reported by 
the veteran, and there was no clinical diagnoses of any 
genitourinary problem.  

The report of a September 1998 VA examination of the 
veteran's genitourinary system shows that at the examination, 
the veteran stated that he had been exposed Agent Orange 
during service in Vietnam and that it was his belief that 
this exposure to caused his infertility.  The examiner noted 
that the veteran had a history of surgery for hernia repair 
two years earlier, and that he had a semen analysis performed 
at a private medical facility approximately 20 years earlier 
which indicated that he had a low sperm count.  The veteran 
otherwise denied having any genitourinary symptoms, endocrine 
symptoms, or sexual dysfunction.  Physical examination 
revealed him to be healthy in appearance and without evidence 
of gynecomastia.  Examination of his testes revealed a right 
testicle which was normal on palpation and a slightly smaller 
left testicle in comparison, with the presence of what the 
examiner characterized as a very large varicocele on the 
veteran's left side.  There was no evidence of hernia on 
clinical evaluation, the examination of his prostate was 
within normal limits, and a urinalysis study yielded 
completely normal findings.  The veteran was diagnosed with 
infertility associated with varicocele.

(In a subsequent, unsuccessful claim for service connection 
for a varicocele, the veteran related an account in which he 
alleged that during his period of active service in Vietnam, 
he was grabbed by the testicles by a Vietnamese female 
prostitute which caused him considerable pain afterwards.  
The veteran contended that this was the cause of the current 
varicocele which was causing him to be infertile.  In a 
February 1999 RO decision, his claim of entitlement to 
service connection for the varicocele was denied.  The 
veteran was issued notice of this decision in correspondence 
dated in March 1999, but the record does not indicate that he 
had initiated a notice of disagreement with this 
determination.)

II.  Analysis

Initially, the Board takes note that in a September 1997 
written statement, the veteran alleged error on the part of 
VA in the handling of his claim regarding infertility, 
contending that VA failed to address evidence which was 
pertinent to his claim.  Specifically, the veteran cited 
medical reports from a fertility specialist named Dr. Friday 
who, according to the veteran, treated him and his ex-wife 
for their fertility problems.  The RO sought to obtain the 
records of Daniel Friday, M.D., for inclusion into the 
record.  However, in the course of searching for Dr. Friday's 
records, the RO learned in October 1997 that Dr. Friday was 
an obstetrician-gynecologist who had been treating only the 
veteran's ex-wife, and that Dr. Friday possessed no actual 
records of treatment of the veteran himself.  Thus, no 
further search for, or consideration of, Dr. Friday's records 
is necessary for adjudication of this claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
sub-acute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and sub-acute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Pursuant to 38 U.S.C.A. § 5107(a), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Because infertility, sexual impotence, and testicular 
varicoceles are not medical disabilities or conditions which 
are specifically listed as disorders for which presumptive 
service connection may attach under 38 U.S.C. § 1116 and 38 
C.F.R. §§ 3.307 and 3.309(e), the veteran is not entitled to 
a presumption that his diagnosed infertility is etiologically 
related to exposure to herbicide agents used in Vietnam, nor 
is he entitled to the presumption that he has been exposed to 
herbicide agents during his period of service in Vietnam.  
Accordingly, he has not submitted a well-grounded claim for 
presumptive service connection.  However, the appellant may 
also establish on a direct basis service connection for 
infertility based on exposure to Agent Orange.  In this 
regard, the threshold question to be answered is whether the 
veteran's claim of entitlement to service connection for 
infertility due to exposure to herbicide agents is well-
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Section 5107 
provides that the claimant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  See Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 
1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the present case, the veteran essentially maintains that he 
should be granted service connection for infertility.  
However, he has proffered no competent medical evidence to 
substantiate his assertion that his current diagnosis of 
infertility can be attributed to service or to exposure to 
herbicide agents.  Following the May 1997 Board remand, 
pursuant to the Robinette Court decision, the veteran did not 
submit any medical evidence to substantiate his prior 
statement that a "well-known and respected doctor" had 
stated that his infertility could have been the result of his 
exposure to Agent Orange.  The definitive VA genitourinary 
examination of September 1998 diagnosed the veteran with 
infertility associated with a varicocele which is not 
presently a service-connected condition.  For a service 
connection claim to be deemed plausible, there must be 
competent medical evidence of both a current disability and 
competent medical evidence of a causal relationship between 
that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Thus, even accepting as true the veteran's account of exposure 
to Agent Orange during service (See King v. Brown, 5 Vet. App. 
19 (1993), the Board nevertheless finds that evidence 
sufficient to make his claim well-grounded has not been 
submitted.  Specifically, there is no indication in the record 
that he has the medical expertise necessary to proffer the 
conclusion that he has a current pathology (i.e., infertility) 
which can be attributed to exposure to chemical defoliant 
during service in Vietnam. Id.  Although he has described the 
nature of his current problems and the circumstances in which 
he believes they arose, there has been no proffering of 
evidence by competent authority that his present diagnosis of 
infertility can be attributed to military service.  

The veteran's allegations concerning the diagnosis or etiology 
of his infertility, without corroborative medical evidence, 
are of little probative value.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  None of the evidence submitted shows that 
his infertility may be attributable to herbicide exposure in 
service.  Absent presentation of competent evidence 
establishing medical causation, the veteran's claim may not be 
considered well-grounded.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  VA therefore has no duty to assist him in developing 
his claim under 38 C.F.R. § 3.159 (1998).


ORDER

The veteran's claim of service connection for infertility as 
secondary to exposure to herbicide agents is not well 
grounded; the appeal of this issue is therefore denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

